Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable US 9755229 B2 to Wang et al. (“Wang”) in view of US 20110233481 A1 to Alvarez (“Alvarez”).
Wang discloses:
Regarding claim 1: wherein the hyper heat accelerator comprises hyper heat accelerator dots having a spherical shape (e.g., crystal structures in Fig.1A-2B, nanospheres) and a diameter of 50 to 100 nm (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1), 
wherein the hyper heat accelerator dots are distributed uniformly on the heating device and arranged on the heating device relative to each other in a lattice arrangement, wherein each adjacent pair of the hyper heat accelerator dots is arranged at an interval from 10 nm to 20 nm (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1).
Wang does not explicitly disclose a material selected from the group consisting of SnF2, SnF4, tin nickel fluoride (SnNiF), tin chromium fluoride (SnCrF), tin zinc fluoride (SnZnF), zinc nickel fluoride (ZnNiF) and combinations thereof (as recited in claim 1).
However, Alvarez discloses:
Regarding claim 1: a material selected from the group consisting of SnF2, SnF4, tin nickel fluoride (SnNiF), tin chromium fluoride (SnCrF), tin zinc fluoride (SnZnF), zinc nickel fluoride (ZnNiF) and combinations thereof (e.g., para 21, 24), wherein the hyper heat accelerator comprises hyper heat accelerator dots having a spherical shape (e.g., Fig. 1-2 and para 19-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Wang as suggested and taught by Alvarez in order to form a reliable connection with enhanced conduction.



Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Alvarez and US 20140227551 A1 to Rateiczak et al. (“Rateiczak”).
Wang discloses:
Regarding claim 4: 
a substrate (e.g., substrate disclosed in Example 4) (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1
a metal oxide layer (e.g., the Fe0.74Sn5 nanospheres possess a core-shell nanostructure built by a single crystalline intermetallic core and an amorphous Fe--Sn--O oxidized layer) formed on the substrate (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); 
hyper heat accelerator dots having a spherical shape (e.g., nanospheres), the heat accelerator dots distributed uniformly on the metal oxide layer in a lattice arrangement (e.g., lattice) and at a distance from 10 nm to 20 nm relative to each other (e.g., Fig. 1A-2B, 4A, col 10, ln 48-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); and 
U.S. Patent Application No. 15/995,903Docket 215,723wherein lower portions of the hyper heat accelerator dots having a spherical shape (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); 
Regarding claim 6: the hyper heat accelerator dots have a diameter of 50 to 100 nm and are arranged at an interval of 10 to 20 nm (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); and
Regarding claim 7: the metal oxide is selected from the group consisting of aluminum oxide, copper oxide, iron oxide, tin oxide, cadmium oxide, zinc oxide and combinations thereof (e.g., Fig. 4A, col 6, ln 55-67, col 11, ln 55-67, col 12, ln 1-47, claim 1).  
Wang does not explicitly disclose a conductive adhesive layer (as recited in claim 4).  
However, Alvarez discloses:
Regarding claim 4:
a substrate (e.g., substrate 1) (e.g., Fig. 1-2 and para 19-25); 
a metal oxide layer (e.g., coating 3) formed on the substrate (e.g., Fig. 1-2 and para 19-25); 
hyper heat accelerator dots having a spherical shape (e.g., frits, frit 2, silver paste 11) on the metal oxide layer (e.g., Fig. 1-2 and para 2 and 19-25); and 
a conductive layer (e.g., at least one conductive layer 5) formed on the metal oxide layer and the hyper heat accelerator dots (e.g., Fig. 1-2 and para 2 and 19-25), 
wherein lower portions of the hyper heat accelerator dots having a spherical shape (e.g., Fig. 2) are included in the metal oxide layer and upper portions thereof are included in structure corresponding to the conductive adhesive layer of Rateiczak as disclosed herein (e.g., Fig. 1-2 and para 19-25); and
Regarding claim 5: the hyper heat accelerator is selected from the group consisting of SnF2, SnF4, tin nickel fluoride (SnNiF), tin chromium fluoride (SnCrF), tin zinc fluoride (SnZnF), zinc nickel fluoride (ZnNiF) and combinations thereof (e.g., para 21, 24).
Rateiczak further discloses:
Regarding claim 4: 
a substrate (e.g., substrate 2) (e.g., Fig. 1-3 and para 44-47); 
a metal oxide layer (e.g., conductive coating 6 includes an electrically conductive material, typically a metal or metal oxide) formed on the substrate (e.g., Fig. 1-3 and para 44-47); 
a conductive adhesive layer (e.g., “conductive adhesive” disclosed in para 54, 57) formed on the metal oxide layer and the electrically conductive material of coating 6 set forth above corresponding to the hyper heat accelerator dots of Wang and Alvarez as set forth above (e.g., Fig. 1-3 and para 54, 57), 
Regarding claim 7: the metal oxide is selected from the group consisting of aluminum oxide, copper oxide, iron oxide, tin oxide, cadmium oxide, zinc oxide and combinations thereof (e.g., para 47); and
Regarding claim 8: the conductive adhesive is an optically clear adhesive (e.g., para 23, 44-47 and 50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Wang as suggested and taught by Alvarez in order to form a reliable connection with enhanced conductivity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Wang in view of Alvarez as suggested and taught by Rateiczak in order to provide an electrical contact composite of a flat electrical structure having improved mechanical stability (e.g., Rateiczak: para 6).
Response to Amendment
The amendment of 03/29/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the prior art rejections. The remarks note that claims 1 and 3 stand rejected as unpatentable over Wang et al. (US9755229B2) in view of Alvarez et al. (US20110233481A1) and that claims 4-8 stand rejected as unpatentable over Wang et al. in view of Alvarez et al. and Rateiczak (US20140227551 Al) and state that the rejection under 35 USC § 103 is respectfully traversed. The remarks assert that modifying Wang et al. with the teaching of Alvarez et al. does not result in the claimed invention and explain that claim 1 has been further clarified by requiring that the heat accelerator dots are distributed uniformly on the heating device and arranged on the heating device relative to each other in a lattice arrangement, wherein each adjacent pair of the hyper heat accelerator dots is arranged at an interval from 10 nm to 20 nm as well as noting that claim 4 has been amended in analogy to claim 1. The remarks then assert that the intermetallic particles of Wang are not arranged relative to each other in a lattice arrangement, that FIG. 4 of Wang shows that the intermetallic particles are deposited on a substrate relative to each other so as to form a clump but not a lattice arrangement and that the particles of Wang are also not arranged relative to each other at an interval 10 nm - 20 nm as can be seen by the size of the gaps between the particles and the scale shown in in FIG. 4 of Wang. The remarks also state that this lack of teaching of Wang et al is not cured by the disclosure of Alvarez. However, Fig. 1A-2B show a lattice arrangement and parts of Fig. 4A also show a regular repeated three-dimensional arrangement consistent with the broadest reasonable interpretation of a lattice. Moreover, the particles of Wang are arranged relative to each other at an interval 10 nm - 20 nm as can be seen by the size of the gaps between the particles and the scale shown in in FIG. 4 of Wang. Fig. 4 of Wang shows a scale for 200 nm and gaps of one tenth to one twentieth of the distance indicated for 200 nm, corresponding to the claimed interval of 10-20 nm. Thus, these portions of claims 1 and 4 are addressed by Wang as set forth and explained above. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 1, 2022